Exhibit 10 [f8k_andain41013.htm]

 

REGULATION S STOCK PURCHASE AGREEMENT

 

This Regulation S Stock Purchase Agreement (“Agreement”), is dated as of April
10, 2013 between Andain, Inc., a Nevada corporation having offices at 400 South
Beverly Drive, Suite 312, Beverly Hills, California 90212 (“Company”), and
1568934 Ontario Limited (“Purchaser”)

 

ARTICLE I

PURCHASE, SALE AND TERMS OF SHARES

 

1.1 The Shares. The Company agrees to issue and sell to the Purchaser in an
offshore transaction negotiated outside the U.S. and to be consummated and
closed outside the U.S. and, in consideration of and in express reliance upon
the representations, warranties, covenants, terms and conditions of this
Agreement, the Purchaser agrees to purchase from the Company Twenty One million,
Three Hundred and Sixteen Thousand, (21,316,000) shares (“Purchased Shares”) of
the Company’s common stock (“Common Stock”). The purchaser will pay the Company
as a consideration for the purchased shared one hundred and Eighty thousand
($180,000) dollars ("Consideration"). The Purchaser has paid the Company four
down payments of Twenty Five Thousand ($25,000) Dollars each; the first payment
was dated October 18, 2012; the second one was made on November 29, 2012, the
third payment was made on January 17, 2013, and the fourth payment was made on
March 28, 2013 respectively. As a full consideration for the purchased shares
the Purchaser will pay additional Eighty Thousand ($80,000) to the Company, in
two installments, the first being after the signing of this Agreement, and the
second being thirty days after the first installment is paid.

 

1.2. Payment of Purchase Price; Closing. The transaction will be closed in
Tel-Aviv, Israel and the Purchaser will pay the purchase price and the Company
will issue and transfer the Shares certificate(s) to the Purchaser within five
(5) business days as of the closing of this Agreement.

 

1.3. Warrants. The Company grants the Purchaser an option for 24 consecutive
months from the date identified on Exhibit 1.3 attached hereto purchase up to
Six Million Eight Hundred Thousand (6,800,000) common shares of the Company at
an exercise price equal to Sixty-Seven Percent (67%) of the lowest share price
of the first one million shares sold by the Company's underwriter to the public
as of the Company Public Offering set in the S-1 registration statement. The
Warrant option terms and conditions are set in the Exhibit 1.3 hereafter.

 

1.4. Proceeds. The Company will use the Consideration proceeds according to the
Company's approved budget as set in Schedule 1.4 attached hereto.

 

1.5. Representations by the Purchaser. The Purchaser makes the following
representations and warranties to the Company:

1

 

 

(a) Access to Information. The Purchaser, in making the decision to purchase the
Shares, has relied solely upon independent investigations made by it and/or its
representatives, if any. The Purchaser and/or its representatives during the
course of this transaction, and prior to the purchase of any Shares, has had the
opportunity to ask questions of and receive answers from the management of the
Company concerning the terms and conditions of the offering of the Shares and to
receive any additional information, documents, records and books relative to its
business, assets, financial condition, results of operations and liabilities
(contingent or otherwise) of the Company.

 

(b) Sophistication and Knowledge. The Purchaser and/or its representatives has
such knowledge and experience in financial and business matters that it can
represent itself and is capable of evaluating the merits and risks of the
purchase of the Shares. The Purchaser is not relying on the Company with respect
to the tax and other economic considerations of an investment in the Shares, and
the Purchaser has relied on the advice of, or has consulted with, only the
Purchaser's own advisor(s). The Purchaser represents that it has not been
organized for the purpose of acquiring the Shares.

 

(c) Lack of Liquidity. The Purchaser acknowledges that the purchase of the
Shares involves a high degree of risk and further acknowledges that it can bear
the economic risk of the purchase of the Shares, including the total loss of its
investment. The Purchaser has no present need for liquidity in connection with
its purchase of the Shares.

 

(d) No Public Solicitation. The Purchaser is not subscribing for the Shares as a
result of or subsequent to any advertisement, article, notice or other
communication published in any US newspaper, magazine or similar media or
broadcast over television or radio, or presented at any seminar or meeting, or
any solicitation of a subscription by a person not previously known to the
Purchaser in connection with investments in securities generally. Neither the
Company nor the Purchaser has engaged in any ‘Directed Selling Efforts in the
U.S.’ as defined in Regulation S promulgated by the SEC under U.S. securities
laws.

 

(e) Authority. The Purchaser has full right and power to enter into and perform
pursuant to this Agreement and make an investment in the Company, and this
Agreement constitutes the Purchaser’s valid and legally binding obligation,
enforceable in accordance with its terms. The Purchaser is authorized and
otherwise duly qualified to purchase and hold the Shares and to enter into this
Agreement

 

(f) Regulation S Exemption. The Purchaser understands that the Shares are being
offered and sold to it in reliance on an exemption from the registration
requirements of United States federal and state securities laws under Regulation
S promulgated under the Securities Act of 1933, as amended (“Securities Act”)
and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the applicability of such
exemptions and the suitability of the Purchaser to acquire the Shares. In this
regard, the Purchaser represents, warrants and agrees that:

2

 

 

(i) The Purchaser is not a U.S. Person (as defined below) and is not an
affiliate (as defined in Rule 501(b) under the Securities Act) of the Company. A
U.S. Person means any one of the following:

 

any U.S. Citizen

 

any natural person resident in the United States of America;

 

any partnership or corporation organized or incorporated under the laws of the
United States of America;

 

any estate of which any executor or administrator is a U.S. person;

 

any trust of which any trustee is a U.S. person;

 

any agency or branch of a foreign entity located in the United States of
America;

 

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 

any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 

any partnership or corporation if:

 

(1) organized or incorporated under the laws of any foreign jurisdiction; and

 

(2) formed by a U.S. Person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.

 

(ii) At the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, the Purchaser was outside
of the United States.

 

(iii) The Purchaser will not, during the period commencing on the date of
issuance of the Shares and ending on the first anniversary of such date, or such
shorter period as may be permitted by Regulation S or other applicable
securities law (“Restricted Period”), offer,

3

 

 

sell, pledge or otherwise transfer the Shares in the United States, or to a U.S.
Person for the account or benefit of a U.S. Person, or otherwise in a manner
that is not in compliance with Regulation S.

 

(iv) The Purchaser will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Shares only pursuant to registration under the
Securities Act or an available exemption therefrom and, in accordance with all
applicable state and foreign securities laws.

 

(v) The Purchaser has not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 

(vi) Neither the Purchaser nor or any person acting on its behalf has engaged,
nor will engage, in any directed selling efforts to U.S. Citizens with respect
to the Shares and the Purchaser, being purchased pursuant to this Agreement and
any person acting on its behalf have complied and will comply with the “offering
restrictions” requirements of Regulation S under the Securities Act.

 

(vii) The transactions contemplated by this Agreement have not been pre arranged
with a buyer located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act.

 

(viii) Neither the Purchaser nor any person acting on its behalf has undertaken
or carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Shares. The Purchaser agrees not
to cause any advertisement of the Shares to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Shares, except such advertisements that include the statements required
by Regulation S under the Securities Act, and only offshore and not in the U.S.
or its territories, and only incompliance with any local applicable securities
laws.

 

(ix) Each certificate representing the Shares shall be endorsed with the
following legends:

 

“THE SHARES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES
ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S PROMULGATED
UNDER THE SECURITIES ACT.”

 

4

 

 

“TRANSFER OF THESE SHARES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

Any other legend required to be placed thereon by applicable federal or state
securities laws.

 

(x) The Purchaser consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Shares set forth in this Sections 1.1, 1.3
and 1.4.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants as follows:

 

2.1. Organization and Standing of the Company. The Company is a duly organized
and validly existing corporation in good standing under the laws of the State of
Nevada and has all requisite corporate power and authority for the ownership and
operation of its properties and for the carrying on of its business as now
conducted and as now proposed to be conducted and to execute and deliver this
Agreement and other instruments, agreements and documents contemplated herein
(together with this Agreement, the “Transaction Documents”), to issue, sell and
deliver the Shares and to perform its other obligations pursuant hereto. The
Company is duly licensed or qualified and in good standing as a foreign
corporation authorized to do business in all jurisdictions wherein the character
of the property owned or leased or the nature of the activities conducted by it
makes such licensing or qualification necessary, except where the failure to be
so licensed or qualified would not have a material adverse effect on the
business, operations or financial condition of the Company.

 

2.2. Corporate Action. The Transaction Documents have been duly authorized,
executed and delivered by the Company and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms. The Shares have been duly authorized.
The issuance, sale and delivery of the Shares have been duly authorized by all
required corporate action on the part of the Company. The Shares, when issued
and paid for in accordance with the Transaction Documents, will be validly
issued, fully paid and non-assessable, with no personal liability attaching to
the ownership thereof and will be free and clear of all liens, charges,
restrictions, claims and encumbrances imposed by or through the Company, except
as expressly set forth in the Transaction Documents.

 

2.3. Governmental Approvals. No authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission,

5

 

 

board, bureau, agency or instrumentality, domestic or foreign, is or will be
necessary for, or in connection with, the execution and delivery by the Company
of this Agreement, for the offer, issue, sale, execution or delivery of the
Shares, or for the performance by the Company of its obligations under the
Transaction Documents except for any filings required by applicable securities
laws.

 

2.4. Litigation. Except as set forth on Schedule 2.4, there is no litigation or
governmental proceeding or investigation pending or, to the knowledge of the
Company, threatened against the Company affecting any of its properties or
assets, nor, to the best knowledge of the Company, has there occurred any event
or does there exist any condition on the basis of which any litigation,
proceeding or investigation might properly be instituted. The Company is not in
default with respect to any order, writ, injunction, decree, ruling or decision
of any court, commission, board or other government agency, which such default
might have a material adverse effect on the business, assets, liabilities,
operations, Intellectual Property Rights, (as defined hereinafter) management or
financial condition of the Company. There are no actions or proceedings pending
or, to the Company’s knowledge, threatened (or any basis therefor known to the
Company) against the Company which might result, either in any case or in the
aggregate, in any material adverse change in the business, operations,
Intellectual Property Rights, affairs or financial condition of the Company or
in any of its properties or assets, or which might call into question the
validity of any of the Transaction Documents, any of the Shares, or any action
taken or to be taken pursuant hereto or thereto.

 

2.5. Compliance with Other Instruments. The Company is in compliance in all
respects with its Certificate of Incorporation and Bylaws, each as amended
and/or restated to date, and in all respects with the material terms and
provisions of all mortgages, indentures, leases, agreements and other
instruments by which it is bound or to which it or any of its properties or
assets are subject. The Company is in compliance in all material respects with
all judgments, decrees, governmental orders, laws, statutes, rules or
regulations by which it is bound or to which it or any of its properties or
assets are subject. Neither the execution and delivery of the Transaction
Documents nor the issuance of the Shares, nor the consummation or performance of
any transaction contemplated hereby or thereby, has constituted or resulted in
or will constitute or result in a default or violation of, create a conflict
with, trigger any “change of control” or other right of any person under, or
require any consent, waiver, release or approval under or with respect to, any
term or provision of any of the foregoing documents, instruments, judgments,
agreements, decrees, orders, statutes, rules and regulations.

 

2.6. Title to Assets; Intellectual Property Rights.

 

(a) The Company has good and marketable title in fee to such of its fixed assets
as are real property, and good and merchantable title to all of its other
assets, now carried on its books, free of any mortgages, pledges, charges,
liens, security interests or other encumbrances. The Company enjoys peaceful and
undisturbed possession under all leases under which it is operating, and all
said leases are valid and subsisting and in full force and effect.

 

6

 

 

(b) The Company owns or has a valid right to use patents, patent applications,
patent right, trade secrets, confidential business information, formula,
processes, laboratory notebooks, algorithms, copyrights, mask works, claims of
infringement against third parties, licenses, permits, license rights, contract
rights with employees, consultants and third parties, trademarks, trademark
rights, inventions and discoveries, and all other intellectual property,
including, without limitation, all other such rights generally classified as
intangible, intellectual property assets in accordance with GAAP (collectively
the, “Intellectual Property Rights”) being used to conduct its business as now
operated and as now proposed by the Company to be operated and to the best of
the Company’s knowledge, the conduct of its business as now operated and as now
proposed to be operated does not and will not conflict with or infringe upon the
Intellectual Property Rights of others. To the best of the Company’s knowledge,
no claim is pending or threatened against the Company and/or its officers,
employees and consultants to the effect that any such Intellectual Property
Right owned or licensed by the Company, or which the Company otherwise has the
right to use, is invalid or unenforceable by the Company.

 

(c) The Company has taken all reasonable measures to protect and preserve the
security, confidentiality and value of its Intellectual Property Rights,
including its trade secrets and other confidential information. The Company is
and will be the exclusive owner of all right, title and interest in its
Intellectual Property Rights as purported to be owned by the Company, and such
Intellectual Property Rights are valid and in full force and effect. The Company
has not received notice of and, to the best of the Company’s knowledge there are
no claims that the Company’s Intellectual Property Rights or the use or
ownership thereof by the Company infringes, violates or conflicts with any such
right of any third party.

 

2.7. Taxes. Except as set forth on Schedule 2.7 the Company has accurately
prepared and timely filed all federal, state and other tax returns required by
law to be filed by it, has paid or made provision for the payment of all taxes
shown to be due and all additional assessments, and adequate provisions have
been made and are reflected in the Company’s financial statements for all
current taxes and other charges to which the Company is subject and which are
not currently due and payable.

 

2.8. Disclosure. There is no fact within the knowledge of the Company or any of
its executive officers which has not been disclosed herein or in writing by them
to the Purchaser and which materially adversely affects, or in the future in
their opinion may, insofar as they can now foresee, materially adversely affect
the business, operations, properties, Intellectual Property Rights, assets or
condition, financial or other, of the Company. Without limiting the foregoing,
the Company has no knowledge that there exists, or there is pending or planned,
any patent, invention, device, application or principle or any statute, rule,
law, regulation, standard or code which would materially adversely affect the
business, operations, Intellectual Property Rights, affairs or financial
condition of the Company.

 

2.9. Brokers or Finders. No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon the Purchaser for any commission, fee or other compensation as a
finder or broker because of any act or omission by the Company or its respective
agents.

7

 

 

2.10. Capitalization; Status of Capital Stock. As set forth in Exhibit 2.10, the
Capitalization Table and the Subsequent Capitalization Table, and as of the date
hereof, the Company had a total authorized capitalization consisting of Five
Hundred Million (500,000,000) shares of Common Stock, $0.001 par value, and Ten
Million (10,000,000) shares of preferred stock, $0.001 par value. As of the date
of this Agreement and without taking into account the shares and
warrants/options to be acquired by the Purchaser pursuant to this Agreement,
Sixty Five Million Three Hundred Thirty Four Thousand Two Hundred Forty Two
(65,334,242) shares of Common Stock were issued and outstanding, and no shares
of preferred stock were outstanding. Options to purchase Five Million One
Hundred Eighty One Thousand Eight Hundred Eighteen (5,181,818) shares were
issued by the Company to the Purchaser as of Sep. 30, 2011. In addition, as of
that date, the Company has for a period of 24 consecutive months from the
Company's form 15c2-11 filing with FINRA, an option, outstanding to the
Purchaser that allows the Purchaser to purchase an additional one million shares
of Common Stock of the Company, exercisable at a 33% discount from the price
that is equal to the public offering price of the first 1,000,000 shares sold of
the Company's Common Stock in a future Form S-1 registration statement All the
outstanding shares of capital stock of the Company have been duly authorized,
and are validly issued, fully paid and non-assessable. None of the Company’s
outstanding securities or authorized capital stock is subject to any rights of
redemption, repurchase, rights of first refusal, preemptive rights or other
similar rights, whether contractual, statutory or otherwise, for the benefit of
the Company, any stockholder, or any other person. There are no restrictions on
the transfer of shares of capital stock of the Company other than those imposed
by relevant federal and state securities laws and as otherwise contemplated by
this Agreement. There are no agreements, understandings, trusts or other
collaborative arrangements or understandings concerning the voting or transfer
of the capital stock of the Company to which the Company is a party. The Company
does not have outstanding, and has no obligation to grant or issue, any “phantom
stock” or other right measured by the profits, revenues or results of operations
of the Company or any portion thereof; or any similar rights.

 

2.11. SEC Reports. The Company has furnished the Purchaser with true and
complete copies of its reports on Form 10-K annual report for the periods ending
on December 31, 2011, , and Form 10-Q quarterly reported for the periods ended
on March 31, 2012, June 30, 2012, and September 30, 2012 (“Current Reports”).
(“Current Reports”). As of their respective filing dates, the Current Reports
and all other filings made by the Company under the Securities Exchange Act of
1934, as amended (“1934 Act”) (collectively, “SEC Reports”), will be complied
with the requirements of the Act or the 1934 Act, as the case may be, and none
of such filings contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading

 

2.12. Books and Records. The books of account, ledgers, order books, records and
documents of the Company accurately and completely reflect all material
information relating to the business of the Company, the location and collection
of its assets, and the nature of all transactions giving rise to the obligations
or accounts receivable of the Company.

8

 

 

2.13 Refusal of Registration. The parties hereby acknowledge and agree that the
Company shall be required, as a term of this contract, to refuse to register any
transfer of the Shares not made in accordance with the provisions of Regulation
S, or pursuant to Registration, or another exemption from registration, under
the Securities Act.

 

ARTICLE III

MISCELLANEOUS

 

3.1. No Waiver; Cumulative Remedies. No failure or delay on the part of any
party to this Agreement in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

3.2. Amendments; Waivers and Consents. Any provision in the Agreement to the
contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if either Party shall obtain consent thereto in writing from the other
Party. Any waiver or consent may be given subject to satisfaction of conditions
stated therein and any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

3.3. Addresses for Notices. Any notice or other communication required or
permitted to be given hereunder shall be in writing and can either be sent by
facsimile or can be mailed by certified mail, return receipt requested, or
delivered against receipt to Company and/or to Purchaser at the addresses for
each set forth above. Any notice or other communication given by certified mail
shall be deemed given at the time of certification thereof, except for a notice
changing a party’s address which shall be deemed given at the time of receipt
thereof.

 

3.4. Costs; Expenses and Taxes. Upon execution of this Agreement and with each
delivery of the Purchase Price as set forth in 1.3, the Company shall pay no
monies in the aggregate, to cover fees and disbursements of counsel to the
Purchaser incurred in connection with the negotiation, drafting and completion
of the Transaction Documents and all related matters. The Company shall pay any
and all stamp, or other similar taxes payable or determined to be payable in
connection with the execution and delivery of this Agreement, the issuance of
any securities and the other instruments and documents to be delivered hereunder
or thereunder, and agrees to save the Purchaser harmless from and against any
and all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes.

 

3.5. Effectiveness; Binding Effect; Assignment. This Agreement shall be binding
upon and inure to the benefit of the Company, the Purchaser and the respective
successors and assigns.

9

 

 

3.6. Survival of Representations and Warranties. All representations and
warranties made in the Transaction Documents, the Shares, or any other
instrument or document delivered in connection herewith or therewith, shall
survive the execution and delivery hereof or thereof.

 

3.7. Prior Agreements. The Transaction Documents executed and delivered in
connection herewith constitute the entire agreement between the parties with
respect to the subject matter set forth herein and supersede any prior
understandings or agreements concerning the subject matter hereof.

 

3.8. Severability. The provisions of the Transaction Documents are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of a provision contained therein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of such Transaction Document and the
terms of the Shares shall be reformed and construed as if such invalid or
illegal or unenforceable provision, or part of a provision, had never been
contained herein, and such provisions or part reformed so that it would be
valid, legal and enforceable to the maximum extent possible.

 

3.9. Governing Law; Venue. (a) This Agreement shall be enforced, governed and
construed in accordance with the laws of the State of Nevada without giving
effect to choice of laws principles or conflict of laws provisions. Any suit,
action or proceeding pertaining to this Agreement or any transaction relating
hereto shall be brought to the courts of the State of Nevada located in Las Vega
and the undersigned hereby irrevocably consents and submits to the jurisdiction
of such courts for the purpose of any such suit, action, or proceeding.
Purchaser acknowledges and agrees that venue hereunder shall lie exclusively in
Las Vega, Nevada.

 

(b) Purchaser hereby waives, and agrees not to assert against the Company, or
any successor assignee thereof, by way of motion, as a defense, or otherwise, in
any such suit, action or proceeding, (i) any claim that the Purchaser is not
personally subject to the jurisdiction of the above-named courts, and (ii) to
the extent permitted by applicable law, any claim that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of any such
suit, action or proceeding is improper or that this Agreement may not be
enforced in or by such courts.

 

3.10. Headings. Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

3.11. Counterparts. This Agreement may be executed in any number of
counterparts, all of whom taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

10

 

 

3.12. Further Assurances. From and after the date of this Agreement, upon the
request of the Purchaser or the Company, the Company and the Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of the Transaction Documents and the Shares.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

Andain, Inc.

 

 

By: /s/ Sam Shlomo Elimelech

Sam Shlomo Elimelech, President

 

 

Purchaser:

 

 

By: /s/ Gerald Fialkov

Gerald Fialkov

 

 

 

 

11

 

 

Schedule 1.3

 

OPTION TO PURCHASE

SHARES OF COMMON STOCK

 

THIS CERTIFIES that, for value received, 1568934 Ontario Limited or its
registered assigns (“Option holder”), is entitled, subject to the terms and
conditions set forth in this option (“Option”), to purchase from Andain, Inc., a
Nevada corporation (“Company”), up to Six Million Eight Hundred Thousand
(6,800,000) to be fully paid as set in the Regulation S Share Purchase Agreement
dated February 8, 2013, duly authorized and non assessable restricted shares of
common stock (“Shares”), $0.001 par value per share, of the Company (“Common
Stock”), at any time commencing as follows: commencing the following day the
Company's underwriter completes the sale of the first One Million (1,000,000)
shares of the Common Stock and continuing up to 5:00 p.m. Pacific Standard Time
on a date which is Twenty-Four (24) months from the date of such sale of the
aforementioned One Million shares (“Exercise Period”) at an exercise price that
is equal to Sixty-Seven Percent (67%) of the lowest share price of the first One
Million (1,000,000) shares sold by the Company's underwriter in the public
offering as filed at Form S-1 registration statement of the Company, subject to
adjustment pursuant to Section 6 hereof ( “Exercise Price”)The Company will
provide to the Purchaser a document indicating the share purchase prices of the
first One Million (1,000,000) shares, within Ten (10) business days of the last
share of the One Million shares have being sold. During the Warrant Exercise
Period, the Warrants exercise price will be thereafter set as Sixty-Seven
Percent (67%) of the lowest share price indicated in the document provided by
the Company's underwriter, provided that said document conforms with the terms
herein.

 

This Option is subject to the following provisions, terms and conditions:

 

1. Holding of Shares; Transfer.

 

1.1 Transfer. This Option shall be transferable only on the books of the Company
maintained at its principal executive offices upon surrender thereof for
registration of transfer duly endorsed by the Optionholder or by its duly
authorized attorney or representative, or accompanied by proper evidence of
succession, assignment or authority to transfer. Upon any registration of
transfer, the Company shall execute and deliver a new Option or Options in
appropriate denominations to the person or persons entitled thereto.

 

1.2 Common Stock to be Issued. Upon the exercise of any Options and upon receipt
by the Company of a facsimile containing instructions to the Company by a
representative of the Purchaser as to how many of its options it wishes to
utilize to purchase shares or original of Optionholder’s signed Election to
Exercise Option - Company shall instruct its transfer agent to issue stock
certificates in the name of Optionholder (or its nominee) and in such
denominations to be specified by Optionholder representing the number of shares
of Common Stock issuable upon such exercise, as applicable. The Company warrants
that no instructions, other than these instructions, have been given or will be
given to the transfer agent and that the Common Stock shall otherwise be freely
transferable on the books and records of the. It shall be the Company’s

12

 

 

responsibility to take all necessary actions and to bear all such costs to issue
the certificate of Common Stock as provided herein, including the responsibility
and cost for delivery of an opinion letter to the transfer agent, if so
required. The person in whose name the certificate of Common Stock is to be
registered shall be treated as a shareholder of record on and after the exercise
date. Upon surrender of any Option that is to be converted in part, the Company
shall issue to the Optionholder a new Option equal to the unconverted amount, if
so requested by Purchaser.

 

2. Terms of Options: Exercise of Options.

 

2.1. Option Exercise. Subject to the terms of this Option, the Optionholder
shall have the right, at any time from the closing date of the Regulation S
Share Purchase Agreement and continuing up to 5:00 p.m. Pacific Standard Time on
a date which is Twenty-Four (24) months from the date of such filing
(“Expiration Time”), to purchase from the Company up to the number of Shares
which the Optionholder may at the time be entitled to purchase pursuant to the
terms of this Option as set in the Exercise Period and Exercise Price both
indicated herein above upon surrender to the Company at its principal executive
office the attached Election to Exercise Option form duly filled in and signed,
and upon payment to the Company of the Option Price (as defined in and
determined in accordance with the provisions of Section 5 hereof) or as provided
in Section 3(a)(i) hereof, for the number of Shares with respect to which such
Option is then exercised.

 

2.2. Common Stock Certificates. Subject to the terms of this Option, upon such
surrender of this Option and payment of such Option Price as aforesaid, the
Company shall promptly issue and cause to be delivered to the Optionholder or to
such person or persons as the Optionholder may designate in writing, a
certificate or certificates (in such name or names as the Optionholder may
designate in writing) for the number of duly authorized, fully paid and
non-assessable whole Shares to be purchased upon the exercise of this Option,
and shall deliver to the Optionholder Common Stock or cash, to the extent
provided in Section 9 hereof, with respect to any fractional Shares otherwise
issuable upon such surrender. Such certificate or certificates shall be deemed
to have been issued and any person so designated to be named therein shall be
deemed to have become a holder of such Shares as of the close of business on the
date of the surrender of this Option and payment of the Option Price,
notwithstanding that the certificates representing such Shares shall not
actually have been delivered or that the Share and Option transfer books of the
Company shall then be closed. This Option shall be exercisable, at the sole
election of the Optionholder, either in full or from time to time in part and,
in the event that any certificate evidencing this Option (or any portion
thereof) is exercised prior to the Termination Date with respect to less than
all of the Shares specified therein at any time prior to the Termination Date, a
new certificate of like tenor evidencing the remaining portion of this Option
shall be issued by the Company, if so requested by the Option holder.

 

2.3. Transfer Agent. Upon the Company’s receipt of a facsimile indicating that
the Purchaser wishes to exercise its options pursuant to the terms herein or
original of Optionholder’s signed Election to Exercise Option the Company shall
instruct its transfer agent to issue one or more stock Certificates representing
that number of shares of Common Stock

13

 

 

which the Optionholder is entitled to purchase in accordance with the terms and
conditions of this Option and the Election to Exercise Option attached hereto.
The transfer agent for the Company shall act as registrar and shall maintain an
appropriate ledger containing the necessary information with respect to each
Option.

 

2.4. Election to Exercise. Such exercise shall be effectuated by surrendering to
the Company, or its attorney, the Options to be converted together with a
facsimile or original of the signed Election to Exercise Option that evidences
Optionholder’s intention to exercise those Options indicated. The date on which
the Election to Exercise Option is effective (“Exercise Date”) shall be deemed
to be the date on which the Optionholder has delivered to the Company a
facsimile or original of the signed Election to Exercise Option, as long as the
original Options Form to be exercised are received by the Company or its
designated attorney within Seven (7) business days thereafter. As long as the
original Options Form to be exercised are received by the Company within seven
(7) business days after it receives a facsimile or original of the signed
Election to Exercise Option, the Company shall deliver to the Optionholder, or
per the Optionholder’s instructions, the shares of Common Stock within Three (3)
business days of receipt of the Options to be converted.

 

2.5. Payment of Interest. Nothing contained in this Option shall be deemed to
establish or require the payment of interest to the Optionholder at a rate in
excess of the maximum rate permitted by governing law. In the event that the
rate of interest required to be paid exceeds the maximum rate permitted by
governing law, the rate of interest required to be paid thereunder shall be
automatically reduced to the maximum rate permitted under the governing law and
such excess shall be returned with reasonable promptness by the Optionholder to
the Company.

 

2.6. Issuance of Common Stock. It shall be the Company’s responsibility to take
all necessary actions and to bear all such costs to issue the Certificate of
Common Stock as provided herein, including the responsibility and cost for
delivery of an opinion letter to the transfer agent, if so required. The person
in whose name the certificate of Common Stock is to be registered shall be
treated as a shareholder of record on and after the exercise date. Upon
surrender of any Options that are to be converted in part, the Company shall
issue to the Optionholder new Options equal to the unconverted amount, if so
requested by Optionholder.

 

2.7 Exercise Default. The Company shall at all times reserve and have available
all Common Stock necessary to meet exercise of the Options by all Optionholders
of the entire amount of Options then outstanding. If, at any time Optionholder
submits an Election to Exercise Option and the Company does not have sufficient
authorized but unissued shares of freely tradeable Common Stock available to
effect, in full, a exercise of the Options (a “Exercise Default”, the date of
such default being referred to herein as the “Exercise Default Date”), the
Company shall issue to the Optionholder all of the shares of Common Stock which
are available, and the Election to Exercise Option as to any Options requested
to be converted but not converted (the “Unconverted Options”), upon
Optionholder’s sole option, may be deemed null and void. The Company shall
provide notice of such Exercise Default (“Notice of Exercise Default”) to all
existing Optionholders of outstanding Options shares , by facsimile, within one

14

 

 

(1) business day of such default (with the original delivered by overnight or
two day courier), and the Optionholder shall give notice to the Company by
facsimile within five (5) business days of receipt of the original Notice of
Exercise Default (with the original delivered by overnight or two day courier)
of its election to either nullify or confirm the Election to Exercise Option.

 

2.8. Shareholder of Record. Each person in whose name any certificate for shares
of Common Stock shall be issued shall for all purposes be deemed to have become
the holder of record of the Common Stock represented thereby on the date on
which the Option was surrendered and payment of the purchase price and any
applicable taxes was made, irrespective of date of issue or delivery of such
certificate, except that if the date of such surrender and payment is a date
when the Shares transfer books of the Company are closed, such person shall be
deemed to have become the holder of such Shares on the next succeeding date on
which such Share transfer books are open. The Company shall not close such Share
transfer books at any one time for a period longer than Seven (7) days.

 

2.9. Payment of Exercise Price. This Option is exercisable in whole or in part
at the Exercise Price per share of Common Stock (as defined herein) payable
hereunder, payable in cash, wire transfer or by cashier’s check or any
combination thereof, or by “cashless exercise.” Upon surrender of the annexed
Notice of Exercise duly executed, together with payment of the Exercise Price
for the shares of Common Stock purchased, the Holder shall be entitled to
receive a certificate or certificates for the shares of Common Stock so
purchased.

 

3. Payment of Taxes.

 

The Company shall pay all documentary stamp taxes, if any, attributable to the
initial issuance of the Shares; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable, (a) with respect to any
secondary transfer of this Option or the Shares or (b) as a result of the
issuance of the Shares to any person other than the Optionholder, unless the
Optionholder assigns the options pursuant to the terms of this Agreement, and
the Company shall not be required to issue or deliver any certificate for any
Shares unless and until the person requesting the issuance thereof shall have
paid to the Company the amount of such tax or shall have produced evidence that
such tax has been paid to the appropriate taxing authority, if applicable.

 

4. Reservation of Shares.

 

The issuance of the Options have been duly authorized by all required corporate
action on the part of the Company and when issued and delivered in accordance
with the terms hereof and thereof for the consideration expressed herein and
therein, will be duly and validly issued, fully paid, and non-assessable and
enforceable in accordance with their terms, subject to the laws of bankruptcy
and creditors’ rights generally. The Company shall pay all taxes in respect of
the issue thereof. As a condition precedent to the taking of any action that
would result in the effective purchase price per share of Common Stock upon the
exercise of this Option being less than the par value per share (if such shares
of Common Stock then have a par value), the Company will take such corporate
action as may, in the opinion of its counsel, be necessary in

15

 

 

order that the Company may comply with all its obligations under this Agreement
with regard to the exercise of this Option.

 

5. Option Price.

 

During the Exercise Period Is this a defined term?, the price per Share at which
Shares shall be purchasable upon the exercise of this Option shall be equal to
the public offering Option price of the Common Stock as defined in the Exercised
Price indicated in the Agreement paragraph 2.10 (“Option Price”), subject to
adjustment pursuant to Section 6 hereof

 

6. Adjustment of Option Price and Number of Shares.

 

The number and kind of securities purchasable upon the exercise of this Option
and the Option Price shall be subject to adjustment from time to time after the
date hereof upon the happening of certain events, as follows:

 

6.1 Adjustments. The number of Shares purchasable upon the exercise of this
Option shall be subject to adjustments as follows:

 

(a) In case the Company shall (i) pay a dividend on Common Stock in Common Stock
or securities convertible into, exchangeable for or otherwise entitling a holder
thereof to receive Common Stock, (ii) declare a dividend payable in cash on its
Common Stock and at substantially the same time offer its shareholders a right
to purchase new Common Stock (or securities convertible into, exchangeable for
or other entitling a holder thereof to receive Common Stock) from the proceeds
of such dividend (all Common Stock so issued shall be deemed to have been issued
as a stock dividend), (iii) subdivide its outstanding shares of Common Stock
into a greater number of shares of Common Stock, (iv) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or (v)
issue by reclassification of its Common Stock any shares of Common Stock of the
Company, the number of shares of Common Stock issuable upon exercise of the
Options immediately prior thereto shall be adjusted so that the holders of the
Options shall be entitled to receive after the happening of any of the events
described above that number and kind of shares as the holders would have
received had such Options been converted immediately prior to the happening of
such event or any record date with respect thereto. Any adjustment made pursuant
to this subdivision shall become effective immediately after the close of
business on the record date in the case of a stock dividend and shall become
effective immediately after the close of business on the effective date in the
case of a stock split, subdivision, combination or reclassification.

 

(b) In case the Company shall distribute, without receiving consideration
therefor, to all holders of its Common Stock evidences of its indebtedness or
assets (excluding cash dividends other than as described in Section 6(c)), then
in such case, the number of shares of Common Stock thereafter issuable upon
exercise of the Options shall be determined by multiplying the number of shares
of Common Stock theretofore issuable upon exercise of the Options, by a
fraction, of which the numerator shall be the closing bid price per share of
Common Stock on the record date for such distribution, and of which the
denominator shall be

16

 

 

the closing bid price of the Common Stock less the then fair value (as Approved
by the Board of Directors of the Company acting in accordance with an
independent third party external appraisal, whose determination shall be
conclusive of the portion of the assets or evidences of indebtedness so
distributed per share of Common Stock. Such adjustment shall be made whenever
any such distribution, as defined in this section, is made and shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such distribution.

 

(c) Any adjustment in the number of shares of Common Stock issuable hereunder
otherwise required to be made by this Section 6 will not have to be adjusted if
such adjustment would not require an increase or decrease in one percent (1%) or
more in the number of shares of Common Stock issuable upon exercise of the
Option. No adjustment in the number of Shares purchasable upon exercise of this
Option will be made for the issuance of shares of capital stock to directors,
employees or independent Optionors pursuant to the Company’s or any of its
subsidiaries’ stock option, stock ownership or other benefit plans or
arrangements or trusts related thereto or for issuance of any shares of Common
Stock pursuant to any plan providing for the reinvestment of dividends or
interest payable on securities of the Company and the investment of additional
optional amounts in shares of Common Stock under such plan will not exceed 10%
of the total issued and outstanding shares in a fully diluted bases.

 

(d) Whenever the number of shares of Common Stock issuable upon the exercise of
the Options is adjusted, as herein provided the Option Price shall be adjusted
(to the nearest cent) by multiplying such Option Price immediately prior to such
adjustment by a fraction, of which the numerator shall be the number of shares
of Common Stock issuable upon the exercise of each share of the Options
immediately prior to such adjustment, and of which the denominator shall be the
number of shares of Common Stock issuable immediately thereafter.

 

(e) The Company from time to time by action of its Board of Directors may
decrease the Option Price by any amount for any period of time if the period of
the lower Option Price, will remain at least twenty (20) consecutive days the
decrease is irrevocable during that period and the Board of Directors of the
Company in its sole discretion shall have made a determination that such
decrease would be in the best interest of the Company, which determination shall
be conclusive. Whenever the Option Price is decreased pursuant to the preceding
sentence, the Company shall mail to holders of record of the Options a notice of
the decrease at least fifteen (15) days prior to the date the decreased Option
Price takes effect, and such notice shall state the decreased Option Price and
the period it will be in effect.

 

6.2 Mergers, Etc. In the case of any (i) consolidation or merger of the Company
into any entity (other than a consolidation or merger that does not result in
any reclassification, exercise, exchange or cancellation of outstanding shares
of Common Stock of the Company), (ii) sale, transfer, lease or conveyance of all
or substantially all of the assets of the Company as an entirety or
substantially as an entirety, or (iii) reclassification, capital reorganization
or change of the Common Stock (other than solely a change in par value, or from
par value to no par value), in each case as a result of which shares of Common
Stock shall be converted into the right to receive stock, securities or other
property (including cash or any combination thereof), each

17

 

 

holder of Options then outstanding shall have the right thereafter to exercise
such Option only into the kind and amount of securities, cash and other property
receivable upon such consolidation, merger, sale, transfer, capital
reorganization or reclassification by a holder of the number of shares of Common
Stock of the Company into which such Options would have been converted
immediately prior to such consolidation, merger, sale, transfer, capital
reorganization or reclassification, assuming such holder of Common Stock of the
Company (A) is not an entity with which the Company consolidated or into which
the Company merged or which merged into the Company or to which such sale or
transfer was made, as the case may be (“constituent entity”), or an affiliate of
a constituent entity, and (B) failed to exercise his or her rights of election,
if any, as to the kind or amount of securities, cash and other property
receivable upon such consolidation, merger, sale or transfer (provided that if
the kind or amount of securities, cash and other property receivable upon such
consolidation, merger, sale or transfer is not the same for each share of Common
Stock of the Company held immediately prior to such consolidation, merger, sale
or transfer by other than a constituent entity or an affiliate thereof and in
respect of which such rights or election shall not have been exercised
(“non-electing share”), then for the purpose of this Section 6.2 the kind and
amount of securities, cash and other property receivable upon such
consolidation, merger, sale or transfer by each non-electing share shall be
deemed to be the kind and amount so receivable per share by a plurality of the
non-electing shares). If necessary, appropriate adjustment shall be made in the
application of the provision set forth herein with respect to the rights and
interests thereafter of the holder of Options, to the end that the provisions
set forth herein shall thereafter correspondingly be made applicable, as nearly
as may reasonably be, in relation to any shares of stock or other securities or
property thereafter deliverable on the exercise of the Options. The above
provisions shall similarly apply to successive consolidations, mergers, sales,
transfers, capital reorganizations and resulting from such consolidation,
merger, sale or transfer assumes, by written instrument, the obligation to
deliver to the holder of Options such shares of stock, securities or assets as,
in accordance with the foregoing provision, such holder may be entitled to
receive under this Section 6.2.

 

7. Fractional Shares.

 

Any fractional shares of Common Stock issuable upon exercise of the Options
shall be rounded to the nearest whole share or, at the election of the Company,
the Company shall pay the holder thereof an amount in cash equal to the closing
bid price thereof. Whether or not fractional shares are issuable upon exercise
shall be determined on the basis of the total number of Options the holder is at
the time exercising and the number of shares of Common Stock issuable upon such
exercise.

 

8. No Rights as Stockholders: Notices to Optionholders.

 

Nothing contained in this Option shall be construed as conferring upon the
Optionholder or its transferees any rights as a stockholder of the Company,
including the right to vote, receive dividends, consent or receive notices as a
stockholder with respect to any meeting of stockholders for the election of
directors of the Company or any other matter. If, however, at any time prior to
the Expiration Time and prior to the exercise of this Option, any of the
following events shall occur:



18

 

 

(a) any action which would require an adjustment pursuant to Section 6.1; or

 

(b) a dissolution, liquidation or winding up of the Company or any
consolidation, merger or sale of its property, assets and business as an
entirety; then in any one or more of said events, the Company shall give notice
in writing of such event to the Optionholder at least thirty (30) days prior to
the date fixed as a record date or the date of closing the transfer books for
the determination of the shareholders entitled to any relevant dividend,
distribution, subscription rights, or other rights or for the effective date of
any dissolution, liquidation of winding up or any merger, consolidation, or sale
of substantially all assets, but failure to mail or receive such notice or any
defect therein or in the mailing thereof shall not affect the validity of any
such action taken. Such notice shall specify such record date or the effective
date, as the case may be.

 

9. Miscellaneous.

 

9.1 Benefits of this Agreement. Nothing in this Option shall be construed to
give to any person or corporation other than the Company and the Optionholder
any legal or equitable right, remedy or claim under this Option, and this Option
shall be for the sole and exclusive benefit of the Company and the Optionholder.

 

9.2 Rights Cumulative; Waivers. The rights of each of the parties under this
Option are cumulative. The rights of each of the parties hereunder shall not be
capable of being waived or varied other than by an express waiver or variation
in writing. Any failure to exercise or any delay in exercising any of such
rights shall not operate as a waiver or variation of that or any other such
right. However, the holders of a majority in principal amount of the Options may
waive a default or rescind the declaration of an Exercise Default and its
consequences except for a default in the exercise into Common Stock. Any
defective or partial exercise of any of such rights shall not preclude any other
or further exercise of that or any other such right. No act or course of conduct
or negotiation on the part of any party shall in any way preclude such party
from exercising any such right or constitute a suspension or any variation of
any such right.

 

9.3 Benefit; Successors Bound. This Option and the terms, covenants, conditions,
provisions, obligations, undertakings, rights, and benefits hereof, shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
heirs, executors, administrators, representatives, successors, and permitted
assigns.

 

9.4 Entire Agreement. This Option contains the entire agreement between the
parties with respect to the subject matter hereof. There are no promises,
agreements, conditions, undertakings, understandings, warranties, covenants or
representations, oral or written, express or implied, between them with respect
to this Option or the matters described in this Option, except as set forth in
this Option. Any such negotiations, promises, or understandings shall not be
used to interpret or constitute this Option.

 

9.5 Assignment. This Option may be assigned if the Assignment of Option notice,
, with the assignee information is delivered to the Company.

19

 

 

9.6 Amendment. This Option may be amended only by an instrument in writing
executed by the parties hereto.

 

9.7 Severability. Each part of this Option is intended to be severable. In the
event that any provision of this Option is found by any court or other authority
of competent jurisdiction to be illegal or unenforceable, such provision shall
be severed or modified to the extent necessary to render it enforceable and as
so severed or modified, this Option shall continue in full force and effect.

 

9.8 Notices. Notices required or permitted to be given hereunder shall be in
writing and shall be deemed to be sufficiently given when personally delivered
(by hand, by courier, by telephone line facsimile transmission, receipt
confirmed, or other means) or sent by certified mail, return receipt requested,
properly addressed and with proper postage pre-paid (i) if to the Company, at
its executive office, as indicated in its SEC filings (ii) if to the
Optionholder, at such address as the Optionholder shall have provided in writing
to the Company, or at such other address as each such party furnishes by notice
given in accordance with this section, and shall be effective, when personally
delivered, upon receipt and, when so sent by certified mail, four (4) business
days after deposit with the United States Postal Service.

 

9.9 Governing Law. This Agreement shall be governed by the interpreted in
accordance with the laws of the State of Nevada without reference to its
conflicts of laws rules or principles.

 

9.10 Forum Selection and Consent to Jurisdiction. Any litigation based thereon,
or arising out of, under, or in connection with, this agreement or any course of
conduct, course of dealing, statements (whether oral or written) or actions of
the Company or Optionholder shall be brought and maintained exclusively in the
federal courts of the State of Nevada without reference to its conflicts of laws
rules or principles. The Company hereby expressly and irrevocably submits to
jurisdiction exclusively with the federal Courts of the State of Nevada for the
purpose of any such litigation as set forth above and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with such litigation.
The Company further irrevocably consents to the service of process by registered
mail, postage prepaid, or by personal service within or without the State of
Nevada. The Company hereby expressly and irrevocably waives, to the fullest
extent permitted by law, any objection which it may have or hereafter may have
to the laying of venue of any such litigation brought in any such court referred
to above and any claim that any such litigation has been brought in any
inconvenient forum. To the extent that the Company has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution or otherwise) with respect to itself or its property. The Company
hereby irrevocably waives such immunity in respect of its obligations under this
agreement and the other loan documents.

 

9.11 Waiver of Jury Trial. The Optionholder and the Company hereby knowingly,
voluntarily and intentionally waive any rights they may have to a trial by jury
in respect of any

20

 

 

litigation based hereon, or arising out of, under, or in connection with, this
agreement, or any course of conduct, course of dealing, statements (whether oral
or written) or actions of the Optionholder or the Company. The Company
acknowledges and agrees that it has received full and sufficient consideration
for this provision and that this provision is a material inducement for the
Optionholder entering into this agreement.

 

9.12 Consents. The person signing this Option on behalf of the Company hereby
represents and warrants that he has the necessary power, consent and authority
to execute and deliver this Option on behalf of the Company.

 

9.13 Further Assurances. In addition to the instruments and documents to be
made, executed and delivered pursuant to this Option, the parties hereto agree
to make, execute and deliver or cause to be made, executed and delivered, to the
requesting party such other instruments and to take such other actions as the
requesting party may reasonably require to carry out the terms of this Option
and the transactions contemplated hereby.

 

9.14 Section Headings. The Section headings in this Option are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Option.

 

9.15 Construction. Unless the context otherwise requires, when used herein, the
singular shall be deemed to include the plural, the plural shall be deemed to
include each of the singular, and pronouns of one or no gender shall be deemed
to include the equivalent pronoun of the other or no gender.

 

IN WITNESS WHEREOF, the Company has caused this Option to be duly executed.

 

Dated: April 10, 2013 COMPANY:

 

Andain, Inc.

 

 

By: /s/ Sam Shlomo Elimelech

Sam Shlomo Elimelech, President

 

 

 

 



21

 

 

